443 F.2d 68
Harold J. GARTNER, Plaintiff-Appellant,v.TUPMAN & THURLOW, INC., a Corp., Defendant-Appellee.
No. 71-1161 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 4, 1971.

Appeal from the United States District Court for the Southern District of Florida, C. Clyde Atkins, District Judge.
Arthur Roth, Donald S. Rose, Miami, Fla., for plaintiff-appellant.
Ralph & Boyd, Melvin T. Boyd, Miami, Fla., for defendant-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966